Citation Nr: 1448933	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  13-21 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to increases in the 'staged' ratings (of 30 percent prior to February 26, 2013, and 50 percent from that date) assigned for the Veteran's bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1956 to February 1959.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision granted service connection for bilateral hearing loss and assigned a 30 percent initial rating effective from September 2012; the Veteran appealed for a higher initial rating.  During the course of this appeal, a November 2013 RO rating decision (issued with a December 2013 supplemental statement of the case) awarded an increased 50 percent 'staged' rating effective from February 26, 2013; the Veteran has maintained the appeal seeking higher ratings for all stages of the appeal period.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to February 26, 2013, the Veteran's right ear hearing acuity was no worse than Level VIII impairment and his left ear hearing acuity was Level V impairment.

2.  From February 26, 2013, the Veteran's right ear hearing acuity has not been worse than Level X impairment and his left ear hearing acuity has been Level V impairment.


CONCLUSION OF LAW

The Veteran's service connected bilateral hearing loss warrants a 'staged' rating of 60 percent (but no higher) from February 26, 2013; ratings for bilateral hearing loss in excess of 30 percent prior to February 26, 2013, and/or in excess of 60 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400(o), 4.85 Diagnostic Code (Code) 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  (A June 2013 statement of the case provided the Veteran notice pertaining to the downstream issue of an increased initial rating, the claim was readjudicated in an December 2013 supplemental statement of the case; he has had ample opportunity to respond/supplement the record.)  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are in the record, and pertinent post-service treatment records have been secured including from VA and private medical providers.  The Veteran has been afforded a VA examination to evaluate the nature and severity of his hearing loss in November 2012.  The Board observes that the Veteran's VA medical records (in Virtual VA) contain indications that additional VA audiometric data from evaluations prior to September 2012 may be stored in electronic systems not currently available to the Board's review; however, as these reports predate the period on appeal, and as a fully adequate November 2012 VA audiological examination report with detailed audiometric data is of record, the Board finds no need to remand for the earlier VA audiometric data predating the appeal period in this case.

The Board finds that the November 2012 VA examination report is adequate for the purposes of this decision.  The competent findings reported on the examination report are detailed and account for the Veteran's history and symptom complaints, and are not alleged to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The November 2012 VA examination report addresses the effect of the bilateral hearing loss on the Veteran's work and daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  The Board finds that the present record includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

'Staged' ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for levels of hearing acuity impairment assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity impairment levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

The Board has reviewed all evidence in the claims file (including in Virtual VA and in the Veterans Benefits Management System (VBMS)), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

A November 2012 rating decision granted the Veteran service connection for bilateral ear hearing loss, rated 30 percent effective from September 2012.  The Veteran appealed, seeking a higher disability rating.  In November 2013, the RO awarded a 50 percent rating for the bilateral hearing loss effective from February 26, 2013.  The issue on appeal requires the Board to determine whether any rating in excess of 30 percent is warranted for the period prior to February 26, 2013, and to determine whether any rating in excess of 50 percent is warranted for the period from February 26, 2013 onward.

A November 2012 VA audiological evaluation of the Veteran indicated puretone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
RIGHT
n/a
65
85
100
105
LEFT
n/a
40
75
90
105

The average puretone thresholds were 88.75 decibels in the right ear and 77.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 76 percent in the left ear.  The Veteran described that he "does not hear well in most situations, especially in groups."  Under Table VI, the hearing acuity shown constitutes Level VIII hearing impairment in the right ear and Level V hearing impairment in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the right ear.  However, under Table VIA, the right ear hearing acuity would still be characterized as Level VIII hearing impairment, and application of Table VI (establishing Level VIII hearing impairment) is equally favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 30 percent rating under Code 6100 for the bilateral hearing loss.  The Veteran is already in receipt of a 30 percent disability rating for hearing loss for this period.  Thus, this examination report's audiometric data does not provide a basis for assigning any increased disability rating for the Veteran's hearing loss disability.

A February 26, 2013 private audiological evaluation of the Veteran presents puretone audiometric data in a graphical format.  Notably, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometry results are conveyed in a straightforward graph, the Board finds that it, as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).

The February 2013 private audiological report appears to indicate air conduction unmasked puretone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
RIGHT
n/a
80
95
110
110
LEFT
n/a
50
75
100
110

The average puretone thresholds were 98.75 decibels in the right ear and 83.75 decibels in the left ear.  (The Board notes that its interpretation of the graphical presentation of data differs from that made by the RO in the December 2013 supplemental statement of the case, but the Board's interpretation is more favorable to the Veteran for each threshold at each frequency with such a discrepancy.)  Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 60 percent in the left ear.  Significantly, a March 2013 letter from the examining audiologist confirms that the speech recognition scores were obtained using the "Maryland CNC recorded word list."

The Veteran described that he "has difficulty hearing all the time in all situations."  Under Table VI, the hearing acuity shown constitutes Level IX hearing impairment in the right ear and Level VIII hearing impairment in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the right ear.  Under Table VIA, the right ear hearing acuity is characterized as Level X hearing impairment, and this is more favorable than application of Table VI (establishing Level IX hearing impairment).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 60 percent rating under Code 6100 for the bilateral hearing loss.

The Board notes that the February 2013 private audiological report also presents some air conduction "masked" data from the evaluation (as well as other data that does not appear to be more favorable to the Veteran's claim because the indicated thresholds are not higher).  The report does not indicate which set of results may be considered the most accurate reflection of the Veteran's hearing acuity.  The Board has considered the air conduction "masked" data in reviewing this appeal.  Most significantly, the air conduction masked data shows a hearing threshold in the right ear of 90 decibels at 1000 Hz (compared to a hearing threshold of 80 decibels at 1000 Hz in the air conduction unmasked data).  Applying this threshold to the most favorable hearing thresholds shown at each other frequency (discussed above) yields an average puretone threshold of 101.25 decibels in the right ear.  This average puretone threshold is higher (and more favorable to the Veteran's claim) than the 98.75 average resulting from the unmasked air conduction testing alone.  However, the 101.25 decibels average puretone threshold for the right ear results in the same numeric designation of hearing impairment under both Table VI and Table VIA (with the most favorable designation being Level X hearing impairment under Table VIA).  Again, Level VIII hearing impairment is shown in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 60 percent rating under Code 6100 for the bilateral hearing loss.

There does not appear to be any other pertinent audiometric data more favorable to the Veteran's claim than the data already considered in the discussion above.  The Veteran is currently in receipt of a 50 percent disability rating for hearing loss for this period.  Thus, this examination report's audiometric data, as interpreted by the Board's review, does provide a basis for assigning an increased disability rating of 60 percent for the Veteran's hearing loss disability.  This report's audiometric data does not provide a basis for assigning any further increased disability in excess of 60 percent.

The Board finds that the February 26, 2013, private audiological evaluation report is the earliest evidence of record showing that the criteria for a 60 percent rating (or any rating in excess of 30 percent) were met in this case.  The Board recognizes that the increased severity of hearing loss shown in the February 26, 2013 private report likely manifested at some time prior to that date.  However, there is no evidence making any date prior to February 26, 2013 factually ascertainable as the date of such an increase.  The 30 percent rating in effect prior to February 26, 2013 is supported by the only evidence of record from that period (the November 2012 VA examination report); the Board is unable to identify any date prior to February 26, 2013 as the ascertainable onset of hearing loss severity meeting the criteria for assignment of a rating in excess of 30 percent.

The Board notes that in Martinak, the Court held that, unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The November 2012 VA examination report shows that the Veteran described that he "does not hear well in most situations, especially in groups."

To the extent that the Veteran's lay assertions suggest that his hearing impairment is more severe than reflected by the ratings assigned, the Board acknowledges that the lay statements are competent to testify as to symptoms the Veteran experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, the Veteran is not competent to establish the level of hearing disability by his own opinion.  As is noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry.  See Lendenmann, 3 Vet. App. at 349.  Such application has been discussed in detail above, resulting in a partial grant of the appeal with an increased rating.  As is explained above, the competent (medical) evidence of record does not show that any further increased rating is warranted.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Comparing the audiometry findings and impairment due to bilateral hearing loss shown with the rating schedule, the Board finds that the degrees of disability shown throughout the periods under consideration are wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran essentially complains of difficulty hearing, and such impairment is precisely what is contemplated in the applicable rating criteria which feature hearing thresholds and speech discrimination / recognition findings.  The evidence does not suggest extraordinary or unusual aspects of the Veteran's hearing loss manifestations beyond what is contemplated by the applicable rating criteria (which expressly contemplate the exceptional pattern of hearing loss shown in the right ear).  Therefore, referral for consideration of an extraschedular rating is not necessary.

The record does not suggest, and the Veteran has not alleged, that he is rendered unemployable by his hearing loss.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A "staged" increased (to 60 percent) rating for bilateral hearing loss is granted for the period from February 26, 2013, subject to the regulations governing payment of monetary awards.

Ratings for bilateral hearing loss in excess of 30 percent prior to February 26, 2013, and/or in excess of 60 percent from that date are denied.



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


